DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on February 23, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al (US 2014/0275350) in view of Horgnies et al (FR 2999567).


With regards to claims 1, 2, 11, and 12, Lovett teaches a reinforcement fiber (title) that is treated with radiation (0007) that uses polymer fibers or aramid fibers (0020) that are monofilaments (0022).  Lovett teaches the surface energy of the treated fiber to be altered (0038) and teaches the treated reinforcement fibers to be introduced during the preparation of concrete prior to it being fled placed and set (0040) and for the treatment to be high energy radiation.
Lovett is silent on the properties before and after said treatment pertaining to the modulus, tensile strength, and surface area.  However, these properties would be largely dependent on the coating used to modify the surface of the fiber and the fiber being used.  As described in more detail below, Lovett teaches the same type of fiber in concrete and the same type of coating, therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
Lovett does not teach high energy method of treatment.  
Horgnies teaches a high performance concrete (page 1) wherein a coating is applied to the concrete and cross-linked by UV radiation (reading on surface being modified) (page 2) or electron beams (page 8) wherein the concrete has fibers (page 4) and the treatment is on the surface of the fiber (page 5).  Horgnies teaches the energy dose to crosslink the composition to be 300 to 1200 MJ/cm2 (page 9).  Horgnies the motivation for using this energy to be because the energy of electron beams is sufficient to create the free radicals needed to initiate the polymerization without the use of a photoinitiator (page 8).  Horgnies and Lovett are analogous in the art of concrete with radiation treated fibers.  In light of benefit above, it would have been obvious to one skilled in the art prior to the effective filing of the present invention to use the high energy electron beam radiation of Horgnies as the high energy radiation of Lovett, thereby obtaining the present invention. 
With regards to claim 3, Lovett teaches a reinforcement fiber (title) that is treated with radiation (0007) that uses polymer fibers or aramid fibers (0020).
With regards to claims 5 and 6, Lovett does not teach the concrete to be abrasion or porous.
However, it is well known in the art prior to the effective filing date of the present invention that concrete have a pourous surface and abrasion to occur due to vehicle or pedestrian traffic.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 4-7, filed February 23, 2022, with respect to claims 1, 3-4, 6, and 11-12 under 35 USC 102(a)(1) with respect to Horgnies, claims 1, 3, and 6 under 35 USC 102(a)(1) with respect to Watanabe (WO 2015/084720), claims 1-6 under 35 USC 102(a)(1) with respect to Hoya, and claims 11 and 12 under 35 USC with respect to Hoya et al (US 2007/0251572) have been fully considered and are persuasive.  The listed rejections of the respective claims has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763